


Exhibit 10.1




STOCK PURCHASE AGREEMENT




This STOCK PURCHASE AGREEMENT (the “Agreement”), is made as of this 28th  day of
August, 2017 by and among Robotic Assistance Devices Inc. a Nevada Corporation
having its principle place of business at 31103 Rancho Viejo Road, Suite D2114,
San Juan Capistrano, CA 92675 (“RAD”), Steve Reinharz in his capacity as sole
stockholder of RAD (“SR” or the “Seller”), and On the Move Systems Corp., a
Nevada publicly traded corporation (“OMVS” or the “Buyer”) (each party to this
Agreement individually referred to as the “Party” and collectively referred to
as the “Parties”).  




W I T N E S S E T H :




WHEREAS, the Parties previously entered into an LOI dated May 10, 2017, for the
purchase by OMVS of all of the shares outstanding of RAD, which shares are held
by SR, in exchange for shares of OMVS;




WHEREAS, the Buyer wishes to purchase and acquire all of the issued and
outstanding shares of capital stock of RAD from SR, all for the consideration
and upon the terms and subject to the conditions hereinafter set forth;




WHEREAS, SR has the authority to execute this agreement and cause all of the
issued and outstanding shares of capital stock of RAD, to be transferred and
assigned to the Buyer;




NOW, THEREFORE, the Parties hereto, in consideration of the mutual promises and
other consideration set forth below, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound hereby, do represent, warrant,
covenant and agree as follows:







SECTION 1




DEFINITIONS




1.01.     “Affiliate” means, as applied to any Person, any other Person directly
or indirectly controlling, controlled by, or under common control with that
Person. For the purposes of this definition, “control” (including with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”) as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through ownership of voting securities or by
contract or otherwise.




1.02.     “Buyer Indemnified Parties” shall have the meaning set forth in
Section 7.02(a).




1.03.     “Claim” shall mean any and all administrative or judicial actions,
suits, arbitrations, orders, claims, Liens, notices, notices of violations,
investigations, complaints, requests for information, proceedings, or other
communication (written or oral), whether criminal or civil.




1.04.     “Closing” and “Closing Date” shall have the respective meanings
assigned to them in Section 4.01 hereof.




--------------------------------------------------------------------------------




1.05.     “Environmental Law” means all federal, state, local and foreign
environmental, health and safety Laws, common law orders, decrees, judgments,
codes and ordinances and all rules and regulations promulgated thereunder, civil
or criminal, including, without limitation, Laws relating to emissions,
discharges, releases or threatened releases of Hazardous Material, pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Material, pollutants, contaminants, chemicals, or industrial, solid,
toxic or hazardous substances or wastes.




1.06.     “Governmental or Regulatory Authority” means any court, tribunal,
arbitrator, authority, agency, commission, official or other instrumentality of
the United States and Canada, any foreign country or any domestic or foreign
state, county, city or other political subdivision, and shall include, without
limitation, the Securities and Exchange Commission, and the various federal,
state and foreign securities regulators and taxation authorities.




1.07.     “Hazardous Material” means (i) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation and transformers or other equipment that
contain dielectric fluid containing levels of polychlorinated biphenyls (PCBs);
(ii) any chemicals, materials, substances or wastes which are now defined as or
included in the definition of “hazardous substances”, “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants” or words of similar import,
under any Environmental Law; and (iii) any other chemical, material, substance
or waste, exposure to which is now prohibited, limited or regulated by any
Governmental or Regulatory Authority.




1.08.     “Indebtedness” of any Person means all obligations of such Person (i)
for borrowed money, (ii) evidenced by notes, bonds, debentures or similar
instruments, (iii) for the deferred purchase price of goods or services (other
than trade payables or accruals incurred in the ordinary course of the
Business), (iv) under capital leases and (v) in the nature of guarantees of the
obligations described in clauses (i) through (iv) above of any other Person.




1.09.     “Indemnified Party” shall have the meaning set forth in Section
7.02(c).




1.10.     “Indemnifying Party” shall have the meaning set forth in Section
7.02(c).




1.11.     “Knowledge” means the actual knowledge of a Person with respect to any
fact, event or condition, as well as the knowledge that such party reasonably
would be expected to have acquired in the ordinary course of business and the
prudent management of its own affairs.  Such definition shall include any form
of such term, such as knows, known, etc., whether or not capitalized, as used in
this Agreement with respect to a party’s awareness of the presence or absence of
a fact, event or condition.




1.12.     “Laws” means all laws, statutes, rules, regulations, ordinances and
other pronouncements having the effect of law in the United States, any country,
foreign country or any domestic or foreign state, province, county, city or
other political subdivision or of any Governmental or Regulatory Authority.




- 1 -

--------------------------------------------------------------------------------




1.13.     “Liability” or “Liabilities” means all Indebtedness, obligations and
other liabilities (or contingencies that have not yet become liabilities) of a
Person (whether absolute, accrued, contingent (or based upon any contingency),
fixed or otherwise, or whether due or to become due).




1.14.     “License” means any license, permit, certificate of authority,
authorization, approvals, registration, franchise and similar consent granted or
issued by any Governmental or Regulatory Authority.




1.15.     “Liens” means claims, pledges, security interests, mortgages,
conditional sales agreement, liens, charges, restrictions, consignments or
conditional sales agreements, or other encumbrances of whatever nature, whether
created by statute, Contract, process of law or otherwise, and whether or not
recorded or otherwise perfected.




1.16.     “Loss” means any and all damages, fines, fees, penalties,
deficiencies, diminution in value of investment, losses and expenses, including
without limitation, interest, reasonable expenses of investigation, court costs,
reasonable fees and expenses of attorneys, accountants and other experts or
other expenses of litigation or other proceedings or of any claim, default or
assessment (such fees and expenses to include without limitation, all fees and
expenses, including, without limitation, fees and expenses of attorneys, when
and as incurred in connection with (i) the investigation or defense of any Third
Party Claims, or (ii) asserting or disputing any rights under this Agreement
against any Party hereto or otherwise).




1.17.     “Material Adverse Effect” means any change or effect of any event or
circumstance which, individually or when taken together with all other changes,
effects, events or circumstances, is or could reasonably be expected to be,
materially adverse to the assets, financial condition, business or results of
operation of a Person; excluding, however, any adverse effect due to changes,
after the date of this Agreement, in conditions affecting the economy generally
or the general market addressed by such Person’s products and/or services.




1.18.     “Person” means any natural person, corporation, general or limited
partnership, limited liability company or partnership, proprietorship, other
business organization, estate, trust, union, association or Governmental or
Regulatory Authority.




1.19.     “Purchase Price” shall have the meaning set forth in Section 3.01.




1.20.     “Seller Indemnified Parties” shall have the meaning set forth in
Section 7.02(b).




1.21.     “Tax” or “Taxes” means any and all federal, state, local or foreign
taxes, fees, levies, duties, tariffs, imposts and other governmental charges of
any nature (together with any interest, penalties and additions to tax)
including, without limitation, taxes or other charges on, or with respect to,
income, gross receipts, property, sales, use, capital or net worth.




1.22.     “Tax Return” means any return, report or statement (including any
information return) required to be filed for purposes of a particular Tax.




1.23.     “Third Party” shall mean any Person who is not a party to this
Agreement, nor is an Affiliate of any Party to this Agreement.




- 2 -

--------------------------------------------------------------------------------




1.24.     “Third Party Claim” shall mean a Claim asserted by a Third Party.







SECTION 2




PURCHASE OF STOCK OF RAD




Section 2.01.    Purchase of Shares of RAD.  At the Closing, SR will sell,
convey, transfer and deliver to Buyer, and Buyer will purchase from SR, for the
consideration hereinafter set forth, 10,000 (ten thousand) common shares of RAD
held by SR as of the Closing Date, which represents all of the issued and
outstanding shares of capital stock of RAD (collectively, the “RAD Shares”).
 All RAD Shares shall be transferred or otherwise conveyed by SR to Buyer free
and clear of all Liabilities, obligations, Liens, Claims (including Third Party
Claims).







SECTION 3




PURCHASE PRICE




3.01.     Amount and Payment of the Purchase Price.  In consideration for the
RAD Shares, Buyer shall issue the following to SR (the “Purchase Price”) on the
Closing Date:




(a)  3,350,000 shares of its Series E Preferred stock (“Series E Shares”); and

(b)  2,450 shares of Series F Preferred Stock (“Series F Shares”).




3.02.     Employees.  The Closing shall not impact the employment of any
employee of RAD and the employees of RAD shall remain employed with RAD
following the Closing Date, upon such terms and conditions as are in effect
immediately prior to the Closing Date. Nothing in this Section 3.02 shall be
deemed to be a contract for the benefit of any employee.







SECTION 4




CLOSING




4.01.     Closing.  The closing of the purchase and sale of the RAD Shares (the
“Closing”) shall occur concomitantly with the execution of this Agreement. (the
“Closing Date”).   




4.02.     Deliveries of Seller.  The Seller, as applicable, shall deliver or
cause to be delivered to the Buyer at the Closing:




(a)        A copy of resolutions, duly adopted by the Board of Directors and
sole stockholder of RAD, authorizing the transactions contemplated hereby;




(b)        Such certificates issued by the appropriate Governmental or
Regulatory Authority as required to evidence the legal existence and good
standing of such Seller;




(c)        RAD and/or SR shall deliver or cause to be delivered to Buyer the
following with respect to the RAD Shares:




- 3 -

--------------------------------------------------------------------------------




(i)  Certificates representing RAD Shares issued to OMVS; and




(ii) Any other approvals or consents required with respect to the transfer of
RAD Shares to Buyer; and




(d)        Such other closing documents and instruments as Buyer reasonably may
require.




4.03.     Deliveries of Buyer.  Buyer shall deliver or cause to be delivered to
Seller at the Closing:




(a)        Certificates representing the Series E Shares and the Series F Shares
issued to SR; and




(b)        A copy of the resolutions of Buyer’s Board of Directors approving the
transactions contemplated hereby;




4.04.     Conditions to the Buyer’s Obligations.  The obligation of the Buyer to
consummate the transactions to be performed by it in connection with the Closing
will be subject to the satisfaction (or waiver by the Buyer, in whole or in
part, in writing) of the following conditions as of the time of the Closing:




(a)        Each representation and warranty set forth in Section 5 will be true
and correct in all material respects at and as of the time of the Closing as
though then made, except for changes expressly required by this Agreement and
except for any representation or warranty that expressly relates to a specific
prior date;




(b)        Seller will have performed and complied in all material respects with
all of the covenants and agreements (considered collectively), and each of the
covenants and agreements (considered individually), required to be performed by
the Seller under this Agreement or any other agreements, documents and
instruments to be entered into by the Seller in connection with the transactions
contemplated hereby at or prior to the Closing;




(c)        There shall be no proceeding commenced or threatened against the
Seller involving this Agreement or the transactions contemplated herein or any
judgment, decree, injunction or order which prohibits the consummation of the
transactions contemplated by this Agreement;




(d)        Seller shall have delivered the RAD Shares to the Buyer, free and
clear of all Liabilities, obligations, Liens, Claims (including Third Party
Claims, whether private, governmental or otherwise) and encumbrances, excepting
only Assumed Liabilities;




(e)        There shall have been no material adverse change in the condition
(financial or otherwise), results of operations, properties, assets, or
Liabilities of Seller;




(f)        Buyer shall have: (i) obtained stockholder approval for the
consummation of the transaction set forth herein; (ii) obtained any and all
other requisite approvals for the consummation of the transaction set forth
herein (iii) made all necessary filings with the SEC;




(g)        The pro forma consolidated financial statements of the Buyer shall
have been completed in accordance with the Exchange Act, and the rules and
regulations promulgated thereunder, and the report of independent auditors with
respect to such financial statements completed and submitted; and




- 4 -

--------------------------------------------------------------------------------




(h)        Seller shall have delivered to the Buyer the items set forth in
Section 4.02.  




4.05.     Conditions to the Seller’s Obligations.  The obligation of the Seller
to consummate the transactions to be performed by it in connection with the
Closing is subject to the satisfaction (or waiver by OMVS in writing) of the
following conditions as of the Closing Date:




(a)        Each of the representations and warranties set forth in Section 6 is
true and correct in all material respects at and as of the time of the Closing,
except for changes expressly required by this Agreement and except for any
representation or warranty that expressly relates to a specific prior date;




(b)        The Buyer has performed and complied in all material respects with
all of the covenants and agreements required to be performed by the Buyer under
this Agreement at or prior to the Closing;




(c)        There is no proceeding commenced or threatened against the Buyer
involving this Agreement or the transactions contemplated herein or any
judgment, decree, injunction or order which prohibits the consummation of the
transactions contemplated by this Agreement;




(d)        The pro forma consolidated financial statements of the Buyer have
been completed in accordance with the Exchange Act (as defined below), and the
rules and regulations promulgated thereunder, and the report of independent
auditors with respect to such financial statements completed and submitted;




(e)        Buyer has: (i) obtained stockholder approval for the consummation of
the transaction set forth herein; (ii) obtained any and all other requisite
approvals for the consummation of the transaction set forth herein (iii) has
made and shall make all necessary filings with the SEC; and




(f)        The Buyer shall have delivered to the Seller the items set forth in
Section 4.03.







SECTION 5




REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLER




Seller hereby represents and warrants to the Buyer as follows:




5.01.     RAD is a corporation duly organized, validly existing and in good
standing under the laws of the state of its incorporation. RAD has the power and
the authority and all Licenses and permits required by Governmental or
Regulatory Authorities to own and operate its assets and carry on the Business
as now being conducted.




5.02.     The RAD Shares are held and owned by SR as the beneficial and recorded
owner with good and marketable title thereto, and all of the RAD Shares are free
and clear of all mortgages, liens, charges, security interests, adverse claims,
pledges, encumbrances and demands whatsoever. SR has the requisite power and
authority to execute and perform this Agreement and all other agreements,
documents and instruments to be entered into in connection with the transactions
contemplated hereby.




- 5 -

--------------------------------------------------------------------------------




5.03.     SR constitutes all of the stockholders of RAD. The execution, delivery
and performance of this Agreement and all other agreements to be entered into in
connection with the transactions contemplated hereby have been duly authorized
by the board of directors of RAD, and do not violate or conflict with any
provisions of the organizational documents of RAD or any agreement, instrument,
Law, order or regulation to which RAD is a party or by which is bound. All
corporate action required to be taken by RAD to authorize the execution,
delivery and performance of this Agreement and all other agreements to be
entered into by RAD in connection with the transactions contemplated hereby has
been taken, and such execution, delivery and performance do not violate or
conflict with any provisions of the organizational documents of RAD or any
agreement, instrument, Law, order or regulation to which RAD is a party or by
which RAD is bound. No consent, approval or authorization of, or filing with or
notification to, any lender, security holder, Governmental or Regulatory
Authority or other person or entity is required by RAD or in connection with the
execution, delivery and performance by RAD of this Agreement and the
consummation of the transactions contemplated hereby.




5.04.     RAD has all requisite corporate power and authority to execute and
deliver this Agreement and all other agreements to be entered into in connection
with the transactions contemplated hereby to which it is a party, and to perform
its obligations hereunder and thereunder.  This Agreement has been, and upon
execution and delivery thereof, each of the other agreements to be entered into
in connection with the transactions contemplated hereby to which the  Seller is
a party will be, duly and validly executed and delivered by the Seller and the
valid and binding obligations of the Seller, enforceable against such Seller in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws from
time to time in effect affecting the enforcement of creditors’ rights generally,
and except as enforcement of remedies may be limited by general equitable
principles.




5.05.     The Seller does not have any Knowledge of any action, suit, litigation
or proceeding pending or threatened against it or otherwise, nor does such
Seller know of any basis for any such action, or of any governmental
investigation relating to its business.




5.06.     The Seller does not have Knowledge of any order, writ, injunction or
decree that has been issued by, or requested of, any court or Governmental or
Regulatory Authority which is against, or binding on such Seller.




5.07.     The Seller has obtained all required approvals or authorizations of
this Agreement and any other agreements to be entered into in connection with
the transactions contemplated hereby which are required by applicable Laws or
otherwise in order to make this Agreement or any other agreements entered into
in connection with the transactions contemplated hereby binding upon Seller.




5.08.     There are no Liens for any federal, state, county or local franchise,
income, excise, property, business, sales, commercial rent, employment or other
Taxes upon RAD. RAD has timely filed all federal, foreign, state, county and
local franchise, income, excise, property, business, sales, commercial rent and
employment and other Tax Returns which are required to be filed through the
Closing Date, and has paid, or will pay, all Taxes which are due and payable on
or before the Closing Date.




5.09     RAD, in all material respects, complied and is in compliance with all
applicable Laws, orders and regulations of any Governmental or Regulatory
Authority applicable to it, its operation of the business, assets or property or
its operations including, without limitation, applicable Laws relating to
zoning, building codes, antitrust, occupational safety and health, Environmental
Law, consumer product




- 6 -

--------------------------------------------------------------------------------




safety, product liability, hiring, wages, hours, employee benefit plans and
programs, collective bargaining and withholding and social security taxes.  




5.10.     The representations and warranties of the Seller contained in this
Agreement will be true and correct on and as of the Closing Date with the same
force and effect as though such representations and warranties had been made on
and as of the Closing Date.




5.11.     With respect to the Preferred Stock being issued to SR, said shares
are being acquired for investment purposes only and not with a view towards
resale or distribution. The Seller has had an opportunity to ask questions of
Buyer and has done so. The shares of Preferred Stock are restricted securities
that have not been registered for re-sale pursuant to the Securities Act. The
Seller understands that the Preferred Stock may not be sold, transferred,
assigned or hypothecated or otherwise distributed to its stockholders as a
dividend or otherwise, absent the effectiveness of a registration statement
covering the sale of such Preferred Stock or an exemption from the registration
requirements the Securities Act.




5.12.     The Seller does not have any Liability or obligation to pay any fees
or commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement or any other agreements to be entered into in
connection with the transactions contemplated hereby.




5.13.     SR constitutes all of beneficial holders of RAD Shares, and RAD Shares
constitute all of the issued and outstanding shares of capital stock of RAD.
There is no restriction affecting the ability SR to transfer the title and
ownership of RAD Shares to the Buyer, and upon delivery of the certificates for
RAD Shares to the Buyer pursuant to the terms of this Agreement and payment of
the Purchase Price at the Closing, Buyer will acquire record and legal title to
such RAD Shares, free and clear of all Liabilities, obligations, Liens, Claims
(including Third Party Claims) and encumbrances.




5.14     The officers and directors of RAD are as follows:




Steve Reinharz                          CEO, President, Sole Director







SECTION 6




REPRESENTATIONS AND WARRANTIES OF BUYER




Except as disclosed by Buyer on Buyer’s reports, statements, schedules,
prospectuses, and other documents filed with the Securities and Exchange
Commission (the “SEC”) in accordance with the Securities and Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder (the
“Exchange Act”) (collectively, as amended and/or supplemented to date, the
“Securities Filings”), Buyer represents and warrants to the Seller as follows:




6.01.     Buyer is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada.




6.02.     Buyer is duly qualified to conduct business under the laws each
jurisdiction where such qualification is necessary, except where the failure to
be so qualified would not have a Material Adverse Effect.




6.03.     Subject to Section 4.04 (f) herein, Buyer has all other requisite
corporate power and authority to execute and deliver this Agreement and all
other agreements to be entered into in connection




- 7 -

--------------------------------------------------------------------------------




with the transactions contemplated hereby to which it is a party, and to perform
its obligations hereunder and thereunder.  The execution and delivery by Buyer
of this Agreement and all other agreements to be entered into in connection with
the transactions contemplated hereby to which it is a party, and the performance
by Buyer of its obligations hereunder and thereunder, shall be duly and validly
authorized by all necessary corporate action on the part of Buyer, including any
vote of stockholders.  This Agreement has been, and upon execution and delivery
thereof, each of the other agreements to be entered into in connection with the
transactions contemplated hereby to which Buyer is a party will be, duly and
validly executed and delivered by Buyer and the valid and binding obligations of
Buyer, enforceable against Buyer in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws from time to time in effect affecting the
enforcement of creditors’ rights generally, and except as enforcement of
remedies may be limited by general equitable principles.




6.04.     Except as otherwise stated in this Agreement, there is no additional
requirement applicable to Buyer to make any filing with, or to obtain any
permit, authorization, consent or approval of, any governmental entity as a
condition to the lawful consummation by Buyer of the transactions contemplated
pursuant to this Agreement.  The execution, delivery and performance of this
Agreement by Buyer does not, and the consummation of the transactions
contemplated hereby will not (with or without the giving of notice, the lapse of
time or both), (i) conflict with or result in any breach of any provision of the
Articles of Incorporation or Bylaws of Buyer, or (ii) violate any applicable
Law, rule, regulation, order, writ, judgment, ordinance, injunction or decree of
any governmental entity to which Buyer is a party or is bound.  




6.05     As of the date of signing of this Agreement, and including the share
issuances herein contemplated, the authorized capital of Buyer consists of the
following: (i) 480,000,000 shares of Common Stock authorized, of which
97,087,887, shares are issued and outstanding; (ii) 4,350,000 shares of Series E
Preferred Stock authorized, of which 4,350,000 are issued and outstanding;
 (iii) 4,350 shares of Series F Preferred Stock authorized, of which 3,450 are
issued and outstanding; (iv) 100,000 shares of Series G Preferred Stock
authorized, of which no shares have been issued; and (v)  15,545,650
Undesignated Preferred Stock of which no shares have been authorized, designated
or issued. All of the outstanding shares of all of OMVS’ capital common stock
have been duly authorized, are fully paid and nonassessable and were issued in
compliance with all applicable federal and state securities laws.  Buyer holds
no treasury stock and no shares of common stock in its treasury.  The rights,
privileges and preferences of the common stock, Series E Preferred Stock, Series
F Preferred Stock, Series G Preferred Stock and the Undesignated Preferred Stock
are as stated in Buyer’s Articles of Incorporation and as provided by the
general corporation law of the jurisdiction of the Buyer’s incorporation.




6.06.     The officers and Directors of OMVS are as follows:




Garett Parsons     CEO, President, Secretary and sole Director







6.07     The shares of Preferred Stock to be issued to SR in accordance with
Section 3.01 will at the time of issuance be, duly authorized, validly issued
and fully paid and non-assessable in all respects, free from any pre-emptive or
other rights, and the issuance thereof will, at the time of issuance, not
violate any agreement or trigger the anti dilution, right of first refusal,
co-sale or similar provisions of any agreement to which the Buyer is bound.
 Buyer shall reserve a sufficient number of shares of Common Stock for issuance
to SR. Upon issuance in accordance with the terms of this Agreement, such shares
will be duly authorized, validly issued, fully paid and non-assessable in all
respects, free from any pre-emptive




- 8 -

--------------------------------------------------------------------------------




or other rights (other than as entered into after the date of Closing), and the
issuance thereof will not violate any agreement or trigger the anti-dilution,
right of first refusal, co-sale or similar provisions of any agreement to which
Buyer is bound.




6.08.     All Securities Filings required to be filed by Buyer with the SEC
pursuant to the Exchange Act, along with all exhibits to such annual, quarterly
and other reports as available on the SEC’s EDGAR database website, are true,
correct and complete in all material respects as of the date of filing thereof,
and said reports do not, as of the date of filing thereof, fail disclose or omit
any material fact, agreement or matter relating to the Buyer.




6.09     Other than as disclosed herein below, there is no claim, action, suit,
proceeding, arbitration, complaint, charge or investigation pending or to
Buyer’s Knowledge, currently threatened  against Buyer or, to the best of
Buyer’s Knowledge, threatened against any officer or director of Buyer, that
questions the validity of this Agreement or the right of Buyer to enter into it,
or to consummate the transactions contemplated hereby, or  could have or
reasonably be expected to have, either individually or in the aggregate, a
material adverse effect upon the Business.  Neither Buyer nor, to the best of
Buyer’s Knowledge, any of its officers or directors, is a party or is named as
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality (in the case of officers or
directors, such as would affect Buyer).  There is no action, suit, proceeding or
investigation by Buyer pending or which Buyer intends to initiate.  The
foregoing includes, without limitation, actions, suits, proceedings or
investigations pending or threatened in writing (or any basis therefore known to
Buyer) involving the prior employment of any of Buyer’s employees, their
services provided in connection with the Business, or any information or
techniques allegedly proprietary to any of their former employers, or their
obligations under any agreements with prior employers:




(a)        On October 12, 2015, OMVS received notice that the it had been sued
in the United States District Court for the Central District of California. The
plaintiff alleges that OMVS obtained certain trade secrets through a third party
also named in the suit. The case was dismissed in December 2015 for lack of
jurisdiction.




(b)        In February 2016, OMVS received notice that it had been sued in the
Clark County District Court of Nevada. The plaintiff alleges that OMVS obtained
certain trade secrets through a third party also named in the suit. OMVS
 believes the suit is without merit and intends to vigorously defend it. An
Arbitration was conducted on May 9, 2017, Plaintiff filed a Notice of trial de
Novo, seeking a review of the merit dismissal. It is counsel’s opinion this
Trial de Novo is without merit and OMVS should prevail.




6.10.     Except as expressly set forth in this Section 6, Buyer makes no other
representation or warranty with respect to the transactions contemplated by this
Agreement or other agreements to be entered into in connection with the
transactions contemplated hereby.







SECTION 7




SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION




7.01     Survival of Representations and Warranties.  All of Buyer’s
representations and warranties in this Agreement or in any other agreements to
be entered into in connection with the transactions contemplated hereby to which
it is a party, and all of Seller’ representations and warranties in this
Agreement, in any other agreements to be entered into in connection with the
transactions contemplated hereby, or in any instrument delivered pursuant hereto
or thereto, shall survive the Closing




- 9 -

--------------------------------------------------------------------------------




Date and continue until the date which is 12 (twelve) months after the Closing
Date; provided, however, that (i) any claim based on fraud shall survive
indefinitely, (ii) any claim for violation of the representations and warranties
with respect to Taxes, employee matters or Environmental Law shall survive until
the expiration of the applicable statute of limitations applicable to any claim
or right of action related thereto, (iii) the covenants and agreements contained
in this Agreement and the other agreements to be entered into in connection with
the transactions contemplated hereby and to be performed at the Closing Date
will survive until fully performed in accordance with their terms, and (iv) any
claim for indemnity asserted pursuant to Section 7.02 shall, if made within the
applicable time period set forth above with respect to an accrued Liability,
survive indefinitely.  However, no claim for indemnity may be asserted under
Section 7.02 unless notice of such claim is given to RAD or Buyer, as the case
may be, prior to the appropriate period(s) specified in the preceding sentence.




7.02     Indemnification.




(a)        OMVS agrees, from and after the Closing Date, for the appropriate
period(s) specified in Section 7.01, above, to indemnify and hold Buyer and its
officers, directors, agents or Affiliates and their respective successors and
assigns (the “Buyer Indemnified Parties”), harmless from and against any Loss
incurred by any Buyer Indemnified Party, directly or indirectly, resulting from
(i) noncompliance with any applicable bulk sales or transfer Law, (ii) any
Liability or Contract of, or Claim against, a Seller, whether contingent or
absolute, direct or indirect, known or unknown, matured or unmatured (including
but not limited to Liabilities for Taxes), (iii) any Liability or Claim arising
in any way from any service rendered, or action taken by, or relating to the
operations of, a Seller prior to the Closing Date, (iv) any Liability or Claim
under any Environmental Laws relating to any event, action or failure to act
which occurred prior to the Closing Date, or (v) the breach or inaccuracy of or
failure to comply with, or the existence of any facts resulting in the
inaccuracy of, any of the warranties, representations, conditions, covenants or
agreements of a Seller contained in this Agreement or in any agreement or
document delivered pursuant hereto or in connection herewith, or arising out of
the consummation of the transactions contemplated hereby.




(b)        Buyer agrees from and after the Closing Date, for the appropriate
period(s) specified in Section 7.01, above, to indemnify and hold Seller and
their respective  Affiliates, successors and assigns (the “Seller Indemnified
Parties”) harmless from and against any Loss incurred by any Seller Indemnified
Party directly or indirectly resulting from (i) any Liability or Claim arising
in any way from any service rendered, or action taken by, or relating to the
operations of, Buyer after the Closing Date, (ii) any Liability or Claim under
any Environmental Laws relating to any event, action or failure to act which
occurs after the Closing Date, or (iii) any Claim arising out of Buyer’s breach,
failure to fully repay and satisfy, default in or failure to comply with the
terms of, the Assumed Liabilities or any breach of any warranties,
representations, conditions, covenants or agreements of Buyer contained in this
Agreement to which the Buyer is a party, or in any other agreement, certificate
or document delivered pursuant to or in connection with this Agreement or
arising out of the Closing of the transactions contemplated hereby.




(c)        If any Third Party shall notify any party (the “Indemnified Party”)
with respect to any matter which may give rise to a claim for indemnification
against any other party (the “Indemnifying Party”) under this Section 7, then
the Indemnified Party shall notify each Indemnifying Party thereof promptly;
provided, however, that no delay on the part of the Indemnified Party in
notifying any




- 10 -

--------------------------------------------------------------------------------




Indemnifying Party shall relieve the Indemnifying Party from any Liability or
obligation hereunder unless (and then solely to the extent) the Indemnifying
Party thereby is materially damaged.  In the event any Indemnifying Party
notifies the Indemnified Party within thirty (30) days after the Indemnified
Party has given notice of the matter that the Indemnifying Party is assuming the
defense thereof, (i) the Indemnifying Party will defend the Indemnified Party
against the matter with counsel of its choice reasonably satisfactory to the
Indemnified Party, (ii) the Indemnified Party may retain separate co-counsel (at
its cost), (iii) the Indemnified Party will not consent to the entry of any
judgment or enter into any settlement with respect to the matter without the
written consent of the Indemnifying Party (not to be withheld unreasonably), and
(iv) the Indemnifying Party will not consent to the entry of any judgment with
respect to the matter, or enter into any settlement which does not include a
provision whereby the plaintiff or claimant in the matter releases the
Indemnified Party from all Liability with respect thereto, without the written
consent of the Indemnified Party (not to be withheld unreasonably).  In the
event the Indemnifying Party fails to assume the defense of the matter as
provided herein within thirty (30) days after the Indemnified Party has given
notice thereof, the Indemnified Party may defend against, or enter into any
settlement with respect to, the matter in any manner it reasonably may deem
appropriate.




(d)        After the Closing Date, the right of indemnification under this
Section 7 shall be the sole and exclusive remedy available to any Party for any
claim or cause of action arising under this Agreement or other agreements to be
entered into in connection with the transactions contemplated hereby in
connection with any breach of any representation, warranty, covenant or
provision of this Agreement this Agreement, other agreements to be entered into
in connection with the transactions contemplated hereby or otherwise; provided,
however, that this exclusive remedy does not preclude a Party from bringing an
action for specific performance or other equitable remedy to require a party to
perform its obligations under this Agreement.  Each Party expressly waives any
rights it may have to make a claim against the other pursuant to any
constitutional, statutory, or common law authorities.  The provisions of this
Section 7.02(d) shall not apply to claims arising out of or relating to the
fraud, gross negligence or willful misconduct of the Parties.







SECTION 8




PRESERVATION OF BOOKS AND RECORDS




8.01     For a period of 3 (three) years after the Closing date, Buyer shall
preserve the books and records of RAD delivered to Buyer; and Seller shall
similarly make available to Buyer any records which Buyer permits Seller to
retain; each Party will make such books and records available to the other Party
at all reasonable times and permit the other Party to make extracts from or
copies of all such records.







SECTION 9




CERTAIN OTHER COVENANTS AND AGREEMENTS




9.01.     Further Assurances.  Upon the request of either Party hereto, the
other Party will execute and deliver to the requesting Party, or such Party’s
nominee, all such instruments and documents of further assurance or otherwise,
and will do any and all such acts and things as may reasonably be required to
carry out the obligations of such Party hereunder and to more effectively
consummate the transactions contemplated hereby, including, without limitation,
submitting information required by a Governmental or Regulatory Authority,
obtaining all consents and approvals from Third Parties, under leases,
agreements and other Contracts.




- 11 -

--------------------------------------------------------------------------------




9.02     SEC Reports.  Buyer shall file with the SEC all reports that are
required to be filed pursuant to the Exchange Act with respect to this Agreement
and the transactions contemplated hereby.







SECTION 10




MISCELLANEOUS




10.01.   Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of Nevada shall be enforceable exclusively
in the courts thereof.




10.02.   Modification.  This Agreement may be modified or amended, and the
requirements of any provision hereof may be waived, with the mutual consent of
Seller and Buyer by written instrument signed by them or their respective
successors or assigns in any manner deemed necessary or appropriate by them.




10.03.   Binding Nature.  This Agreement shall be binding unto the Parties
herein their heirs and permitted assigns




10.04.   Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.




10.05.   Notices.  Any notice or other communication hereunder may be sent by
any means (including facsimile or email or other electronic means, provided that
receipt thereof is acknowledged and confirmed by the recipient) and shall be
effective upon receipt; except that, if sent via domestic certified mail or via
international overnight courier such as Federal Express, said notice shall be
conclusively deemed to have been received by a Party hereto and be effective on
the earlier of (a) the actual date of receipt, or, if earlier, (b) the third
business day following the date given to the post office or courier for
delivery. In addition to such notices and communications as shall be addressed
to such Party at the address set forth at the outset of this Agreement (or such
other address as such Party shall specify to the other Party in writing),
mandatory copies, sent in such manner, shall be delivered to the additional
addressees set forth below:




As to RAD:

Robotic Assistance Devices Corp.

 

31103 Rancho Viejo Road, Suite D2114

 

San Juan Capistrano, CA 9267

 

 

 

Attn:  Steve Reinharz, CEO

 

 

 

 

As to Seller:

Steve Reinharz

 

C/O Robotic Assistance Devices Corp.

 

31103 Rancho Viejo Road, Suite D2114

 

San Juan Capistrano, CA 9267

 

 

 

 

As to Buyer:

On the Move Systems Corp.

 

 

 

Attn:  Garett Parsons, CEO

 

701 North Green Valley Parkway, Suite 200

 

Henderson, Nevada 89074




- 12 -

--------------------------------------------------------------------------------




10.06.   Entire Agreement.  This Agreement, together with its schedules,
exhibits and the other agreements to be entered into in connection with the
transactions contemplated hereby, constitutes the entire understanding among the
Parties and supersedes all other understandings and agreements, oral or written,
with respect to the subject matter hereof.




10.07.   Headings.  The descriptive headings of the several sections and
paragraphs of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.




10.08.   Equitable Remedies.  In the event that any Party to this Agreement
shall default in the performance of any obligation, covenant or agreement
hereunder, the other Parties to this Agreement shall, in addition to all other
remedies which may be available to it, be entitled to injunctive and equitable
relief, including without limitation specific performance, and shall be entitled
to recover from the defaulting Party or Parties its costs and expenses
(including reasonable attorneys’ fees) incurred by it in securing such
injunctive or equitable relief.




10.09.   Severability.  In the event that any provision of this Agreement shall
be held to be invalid or unenforceable by a court of competent jurisdiction, the
remainder of this Agreement should remain in full force and effect and be
interpreted as if such invalid or unenforceable provision had not been a part
hereof; provided, however, if any particular portion of this Agreement shall be
adjudicated invalid or unenforceable by reason of the length of time or scope of
applicability provided for herein, this Agreement shall be deemed amended to
diminish such time and/or reduce such scope to the longest enforceable time and
the broadest enforceable scope of applicability.




10.10.   Assignment.  Buyer shall be entitled to assign all or part of its
rights, title and interest under this Agreement to an Affiliate; provided that
such Affiliate shall assume the corresponding obligations of Buyer under this
Agreement.  A copy of any assignment made hereunder shall be promptly forwarded
to OMVS.  Seller may not assign all or any part of their respective rights,
title and interest under this Agreement without the prior written consent of
Buyer.




10.11.   Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the Parties herein and their successors and permitted assigns.




10.12.   Publicity.  No Party shall not issue nor cause the publication of any
press release or other announcement with respect to this Agreement or the
transactions contemplated hereby without the consent of the other Parties, which
consent shall not be unreasonably withheld, except where such release or
announcement is required by applicable Law or the rules of any stock exchange,
stock market or Governmental or Regulatory Authority having authority over any
Party.







(Signature page follows.)







- 13 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.







ROBOTIC ASSISTANCE DEVICES CORP.







By         /s/: Steve Reinharz

Name:   Steve Reinharz

Its:        Chief Executive Officer










STEVE REINHARZ







/s/: Steve Reinharz










ON THE MOVE SYSTEMS CORP.







By:        /s/: Garett Parsons

Name:   Garett Parsons

Its:        Chief Executive Officer




--------------------------------------------------------------------------------